—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 12, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues relating to credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings.
Defendant’s objection to a prospective juror on the basis of his employment as a hospital police officer did not preserve his appellate claim that his answers failed to demonstrate unequivocally an ability to remain impartial (see, People v Arredondo, 226 AD2d 322, lv denied 88 NY2d 964), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find that the totality of the prospective juror’s responses established his impartiality (see, People v Middleton, 220 AD2d 202, lv denied 87 NY2d 848).
*108Defendant’s mistrial motion, made at the conclusion of the jury charge, was insufficient to preserve his appellate objections to certain prosecutorial comments on summation (see, People v Johnson, 210 AD2d 174, lv denied 85 NY2d 939), and we decline to review these claims in the interest of justice. Were we to reach the issue, we would find that the prosecutor’s remarks did not exceed the broad latitude accorded on summation, particularly as they were in response to defendant’s own closing arguments (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Rosenberger, J. P., Rubin, Williams, Tom and Saxe, JJ.